Case 1:18-cv-07291-VSB-RWL Document 55 Filed 04/12/20 Page 1 of 6

DAVID LOPEZ

ATTORNEY AT LAW

 

'71 EDGE OF WOODS ROAD
SOUTHAMPTON, NEW YORK 11968

 

MAILING ADDRESS:
P.O. BOX 323
SOUTHAMPTON, NEW YORK 11969-0323

April 12, 2020

 

TELEPHONE (631) 287-5520

Hon. Robert W. Lehrburger -MAlt, SAMSRPSU de nthciesh
United States Magistrate Judge

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: — Avalon yv. MintBroker and Gentile, 18 Civil 7291 (VSB) (RWL)
Related To:
New Concept y. MintBroker and Gentile, 18 Civil 8896 (VSB)(RWL)

Your Honor:

I am one of plaintiffs’ counsel in the above-captioned and I write to request a pre-motion
conference. I certify that on April 6, 2020, a teleconference was held among opposing counsel
and that subsequent e-mail exchanges have been had attempting to eliminate the need for the
requested conference and motion. They have been unsuccessful except with respect to resetting
the discovery cutoff, paragraph 5, infra.

There are five principal issues for which Plaintiffs seek Judicial intervention:

1. Spoliation of evidence, defense counsel’s lying or unwittingly conveying their
clients’ lies in open court to Your Honor and their continuous lying or conveying of
their clients’ lies to Plainitffs counsel over the whole of the discovery period
concerning the availability of evidence, all requiring preclusion of withheld
responsive evidence.

2. Blanket refusal of the defense to answer two sets of wholly proper interrogatories,
requiring a direction for candid response or the preclusion of responsive evidence.

3. Itemized refusal of the defense to answer deposition questions directed at explaining,
inter alia, the factual basis for putative affirmative defenses of “Unclean Hands” and
“Waiver”, the existence of the asserted defenses appearing to have been entirely
unknown and a matter of surprise to the defendant Guy Gentile at deposition.

4. Plaintiffs have conducted parallel third party discovery, serving subpoenas
duplicating each subpoena served by the defense. Plaintiffs have been diligent in
following up and have expended thousands of dollars to third parties in
administrative, copying and related charges. The defense now demands that Plaintiffs
DAVID LOPEZ
Case 1:18-cv-07291-VSB-RWL Document 55 Filed 04/12/20 Page 2 of 6

Hon. Robert W. Lehrburger
April 12, 2020
Page 2

turn over, free of charge, the production they have obtained. Plaintiffs decline, the
materials in their hands being equally available to the defense if it will expend the
same efforts expended by Plaintiffs’ counsel to enforce their subpoenas.
Alternatively, Defendants’ counsel may share the out of pocket costs Plaintiffs
incurred in obtaining results whereupon sharing of production can be had.

5. The need for a sixty day extension of the discovery cutoff to accommodate the current
exigent pandemic circumstances and: a) Plaintiffs’ outstanding Second and Third
Requests For Admissions, Plaintiffs’ outstanding deposition subpoena for third party
witness testimony in Connecticut; b) Defendants’ announced intention to take the
depositions of Plaintiffs’ CEOs in Texas and Ohio, Defendants’ outstanding request
for documents from Plaintiffs and c) compliance with whatever rulings may result
from this motion.

With respect to the above I respectfully request leave to file with the court in support of this
letter motion: a) relevant copies of Plaintiffs’ First Interrogatories and Defendants’ Responses;
b) Plaintiffs’ Second Interrogatories and Defendants’ Responses; and c) extracts of the
deposition of Guy Gentile, real party in interest for both defendants.

1. Spoliation Of Evidence, Lies To The Court and Lies To Counsel:

All twelve of Plaintiffs’ First Interrogatories, which are directed at substantive issues, have been
responded to with the claim that they are barred by Local Civil Rule 33.3.

The defense has maintained from a time prior to the onset of discovery that MintBroker, an
offshore, Bahamas based stock brokerage charged in this suit with engaging in short-swing
trading, went out of business months after suit was filed and process served and that all its books,
records and computers were lost or dispersed, the events never having been described other than
in conclusory terms. With full notice of their relevance, no litigation hold was placed on them.
As a result, the defense has contended, all discovery would need to be directed at third parties.

The plaintiffs have been led a merry chase for the past six months.

At the last conference before Your Honor, held January 22, 2020, I stated that the defense story
“defied the laws of the universe” and over Your Honor’s misgivings I requested that Mr. Gentile,
a named defendant and the sole owner of the co-defendant, MintBroker, be ordered deposed. My
thought was that the penalties of perjury might have persuasive powers.
Case 1:18-cv-07291-VSB-RWL Document 55 Filed 04/12/20 Page 3 of 6

DAVID LOPEZ

Hon. Robert W. Lehrburger
April 12, 2020
Page 3

Your Honor asked defense counsel in open court whether they had directed their clients to make
good faith efforts to locate responsive documents. You were told that the documents did not
exist, that MintBroker had gone out of business and that its files and computers had been lost or
dispersed.

At deposition Mr. Gentile gave sworn testimony to the effect that:

i) A thumb drive or other data storage device had duplicated all required business
records of MintBroker International, Ltd. and had been lodged by MintBroker --
his wholly owned MintBroker -- with a law firm in Nassau, the Bahamas, The
Kensington Law Firm, whose address he did not recall;

ii) That MintBroker, -- his wholly owned MintBroker -- had retained and paid The
Kensington Law firm to be the custodian on Bahamian soil of those records;

iil) That Mr. Gentile had, as of the date of deposition, access to those records
although not from the comfort of his keyboard, but that he had not visited nor
consulted those records during the pendency of this case, discovery requests and
Your Honor’s questioning in open court notwithstanding;

iv) That many of the questions posed during the deposition relating to the books and
records and trading histories of MintBroker would best be answered by Antonio
Collie, MintBroker’s CPA and chief financial officer;

v) But that Mr. Gentile does not know how to contact Mr. Collie in Nassau, the
latter’s continued place of residence;

v1) That all matters relating to the trading activities of MintBroker relevant to these
cases would need to be derived from third party discovery.

Additionally, it was disclosed to Plaintiff's counsel for the first time at the pre-motion telephonic
conference of April 6, 2020, that approximately one month earlier the Securities Regulatory
Authority of the Bahamas had applied for and received an Order from the Supreme Court of the
Bahamas appointing Trustees In Liquidation for MintBroker authorized to marshal its assets,
The head of the Authority stated, as reported in the Nassau newspaper, The Tribune, that the
manner of doing business by MintBroker had approximated a Ponzi scheme. The appointment of
liquidators in a foreign jurisdiction, Plaintiffs submit, will make access to the books and records
of MintBroker impossible within the time frame of this case. Spoliation through mendacity has
now become spoliation in fact.
Case 1:18-cv-07291-VSB-RWL Document 55 Filed 04/12/20 Page 4 of 6

DAVID LOPEZ

Hon. Robert W. Lehrburger
April 12, 2020

Page 4
Relief Sought:
A) — A direction that the First Interrogatories be answered truthfully and completely
without further delay;
B) That the defendants be precluded from offering at trial or on any dispositive

motion or otherwise, in support or in opposition, any evidence not disclosed in
response to the First Interrogatories, not previously disclosed by the defense or
not drawn from and traceable to public disclosures or to third party discovery.

2. Second Interrogatories:

All five of Plaintiff's Second Interrogatories addressing the substance of both cases have
received answers that:

i) They are prohibited by Local Civil Rule 33.3, limiting the subject matter of
interrogatories “at the commencement of discovery” to the identification of
sources of documents or information. We are now 8 days from the time for the
conclusion of fact discovery as it appears in the case management plan. There is
no impropriety under Local Rule 33.3 preventing truthful and responsive answers.

ii) Certain of the interrogatories “seek information about legal defenses which are
not the appropriate subject of interrogatories”,

Relief Sought:
A) — A direction that all Second Interrogatories be answered truthfully and completely.
B) — A ruling that inquiry into “legal defenses” are proper subjects of inquiry by
interrogatory at this late stage of discovery and that Local 33.3 specifically
contemplates contention interrogatories.
C) That the defendants be precluded from offering at trial or in support or opposition

to dispositive motion or otherwise any evidence not disclosed in response to the
Second Interrogatories or additional to the evidence previously disclosed by the
defense or not drawn from and traceable to public disclosures or to third party
discovery.
Case 1:18-cv-07291-VSB-RWL Document 55 Filed 04/12/20 Page 5 of 6

DAVID LOPEZ

Hon. Robert W. Lehrburger
April 12, 2020

Page 5

3. Deposition Testimony:

The deposition testimony of Guy Gentile, testifying for both defendants, contains failures to
provide testimony on invalid grounds. The instances that merit the court’s attention are:

i)

iii)

Pg. 135 to 136: A request for Antonio Collie’s address or contact information
was made. Mr. Ford, defense counsel, instructed Plaintiff's counsel to “put these
questions after the deposition”. We repeat the question: “Would you provide us
with an address and other contact information?” We seek compulsion.

Pg. 172, 1. 15 to Pg. 173, 1. 15: All MintBroker records are on a thumb drive in
possession of a law firm in Nassau, the Bahamas. We seek compulsion for the
production of a copy, if feasible under current circumstances, or an affidavit or
affidavits explaining why a copy cannot be produced.

Pg. 176, 1. 20 to Pg. 180, 1. 15: Instruction from Mr. Ford not to answer a
question asking for the facts and circumstances of the “Bad Faith” asserted as an
affirmative defense, saying that it is “a legal argument not subject to inquiry”.
We seek compulsion for an answer or that the defendants be precluded from
offering at trial or in support or opposition to a dispositive motion or to any other
aspect of defense any argument or evidence not disclosed in response or not
drawn from and traceable to public disclosures or to third party discovery.

Pg. 181, 1. 18 to Pg. 184, 1. 24: Instruction from Mr. Ford not to answer a
question seeking the facts and circumstances underlying the affirmative defense
of “Waiver”, asserting that it is “a legal argument” and not subject to inquiry. We
seek compulsion for an answer or that the defendants be precluded from offering
at trial or in support or opposition to a dispositive motion or to any other aspect of
defense any argument or evidence not disclosed in the response or not drawn from
and traceable to public disclosures or to third party discovery.

Pg. 183, 1. 18 to Pg. 184, 1. 16: MintBroker, a foreign corporation, was wholly
owned by Guy Gentile, a U.S. Citizen and domiciliary. As such it was a
Controlled Foreign Corporation and as such Mr. Gentile was required to file with
his personal tax return Form 5471 with immediate attribution of Subpart F income
to him, whether or not it had been distributed. Mr. Gentile’s F orm 5471 is
relevant in possibly reflecting the thousands of trades at issue. We seek
compelled production or an explanation by way of affidavit of why he did not file.
Case 1:18-cv-07291-VSB-RWL Document 55 Filed 04/12/20 Page 6 of 6
DAVID LOPEZ

Hon. Robert W. Lehrburger
April 12, 2020
Page 6

4. Cost Sharing For Third Party Discovery:
We rest upon the description of this issue set out at page 1, paragraph 4, supra, and our
suggested resolution: i.e. have the defense do its job and pursue the production that was not made

in response to their identical third party subpoenas; or share the out-of-pocket costs of
production received by Plaintiffs as a precondition to receiving that production from Plaintiffs.

5. 60 Day Reset Of End Of Fact Discovery:

We rest upon the description of this issue set out at, page 1, paragraph 5, supra. The parties are
agreed in this request for an additional 60 days.

Costs:
Plaintiffs reserve the right to move at a later time for the costs imposed on them in conducting

third party discovery over six months and continuing by the Defendants’ fraud upon the court
and the Defendants’ fraud upon them.

DL/el
Ce: All Counsel of Record Via ECF
